UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-07528 Special Opportunities Fund, Inc. (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Andrew Dakos Brooklyn Capital Management, LLC Park 80 West 250 Pehle Avenue, Suite 708 Saddle Brook, NJ 10570 (Name and address of agent for service) Copy to: Thomas R. Westle, Esp. Blank Rome LLP The Chrysler Building 405 Lexington Avenue New York, NY 10174 1-877-607-0414 Registrant's telephone number, including area code Date of fiscal year end: 12/31/2011 Date of reporting period:1/1/2011-12/31/2011 Item 1. Reports to Stockholders. Special Opportunities Fund, Inc. Annual Report For the year ended December 31, 2011 Special Opportunities Fund, Inc.­ February 11, 2012 Dear Fellow Shareholders: In 2011 the stock market was about as volatile as in any year we can recall.Big daily moves, both up and down, were frequent.The Fund’s net asset value was off 4.99% in the second half of the year vs. -3.69% for the S&P 500 Index.In the end, the market was little changed in 2011.For the year, the Fund posted a modest NAV gain of 0.85% (assuming reinvested dividends), slightly less than the S&P 500 Index which rose 2.11%. Although Special Opportunities Fund is not intended to be market neutral, we are risk averse.Consequently, in the third quarter when the market hit its lows, the Fund was well ahead of the S&P 500 Index.Given its heavy weighting in special purpose acquisition companies (SPACs), auction rate preferred stock (ARPs) issued by closed-end funds, bankruptcy claims, and other investments that are not highly correlated with the stock market, we think our performance in 2011 was pretty good. We believe that preserving capital in down markets is more important to generating superior long term results than beating the market when the wind is at our back.Until we find a reliable crystal ball, we will continue to treat the market as an unpredictable beast.As always, our focus is on investing where we think we have an edge and using activism when necessary to try to unlock the value of our investments.The following discussion of a few of our investments should give you some insight into how we try to meet the Fund’s objective of generating solid total returns over time without incurring inordinate risk. Gyrodyne Corporation of America (GYRO) In June 2010, a trial court awarded GYRO about $70 per share (based upon the current share count) plus 9% statutory interest for property that New York State appropriated in 2005.After the decision was issued, GYRO’s stock price quickly moved from the upper $30’s to more than $70 per share.Even though most savvy investors fully expected the state to appeal, the euphoria faded after the appeal was actually filed.Despite no change in the status of the case, by mid-summer last year GYRO’s stock price had drifted down to the $60’s.It then fell into the $50’s when a rights offering at $53 per share was announced.The rights offering was designed to raise cash to maintain GYRO’s remaining rental properties.We added to our position via the rights offering which concluded on September 22, 2011. The state’s case for overturning the award appeared weak.In the trial, the state argued that GYRO’s property could never be used for residential use and that it should be given a much lower valuation based upon light industrial zoning.The trial court disagreed.It ruled that residential use was feasible and yielded the highest valuation.Having failed to present any evidence relating to the property’s 1 Special Opportunities Fund, Inc. value for residential use, the state asked the appellate court to order a second trial to allow it to present such evidence. Oral argument in the appellate court took place on October 24th.The following week the stock price moved from $61 to $79 on heavy volume, indicating optimism that the appeal would fail.That optimism proved to be correct.On November 23rd, the appellate court unanimously upheld the lower court’s ruling.Since then, the stock price has been hovering around $100 per share.In late December the state filed a petition for a further appeal to the Court of Appeals, the state’s highest court.Nevertheless, we think the risk-reward ratio is attractive at current levels because the appellate court’s decision was unanimous although there is a slim possibility that the judges of the Court of Appeals could be influenced by New York’s dire fiscal condition. With most of the uncertainty removed, this investment has little downside risk in our opinion.If, as we expect, the Court of Appeals declines to review the case, we would expect the state to make payment of about $106 per share (including interest) shortly thereafter.Until it does, interest accrues at about 70 cents per share per month.As a REIT, Gyrodyne will have to distribute the accrued interest of about $40 per share to avoid double taxation.Management has also publicly committed to pursue a liquidity event.Therefore, we would expect a merger or sale of the company to yield another $75 to $85 per share in 2012 or 2013. TS&W/Claymore Tax-Advantage Balanced Fund (TYW) This hybrid fund’s objective was total return and current income through investment in municipal and equity securities.We accumulated a sizeable position at a discount to NAV after another activist investor conducted an aggressive proxy contest in 2010.A majority of the shares were voted for the activist’s slate of directors but a quorum was not achieved so the incumbent directors retained control.Nevertheless, the writing was on the wall.On April 15, 2011, TYW announced that it would open-end, which we felt was inevitable.We continued to opportunistically accumulate shares of this low beta fund right up until it ceased trading on December 30, 2011.TYW open-ended on January 17, 2012 and we redeemed all of our shares at NAV.This was a very successful relatively low risk investment. SunAmerica Asset Management Funds (FGF and FGI) In 2009 these sister funds traded at discounts in excess of 15%.In order to forestall a proxy contest, management agreed to conduct an in-kind tender offer for 30% and 25% respectively of the outstanding shares at 98.5% of NAV.The tender offers were completed in November 2010.Faced with continuing shareholder unrest over their persistent discounts, the board of each fund announced that it intended to convert it to an open-end fund redeemable at NAV less a 1% charge in late January 2012.We continued to opportunistically add to our positions at discounts slightly wider than 1%.Both funds became eligible for 2 Special Opportunities Fund, Inc. redemption on January 24th and we are now completely out of them.All in all, these were two very successful investments. Liberty All-Star Growth Fund (ASG) and Liberty All-Star Equity Fund (USA) These are well diversified multi-manager equity funds.ASG currently trades at about a 10% discount and USA at about a 13% discount.In late July 2011, the funds announced that shareholders would vote on September 30, 2011 to approve a new management agreement due to a change of control of the funds’ manager.That vote passed but only because the new manager paid a premium to buy a significant number of shares from a large shareholder.To mollify shareholders that were miffed about what they perceived to be “greenmail,” we think there is a good chance that management will initiate a value enhancing liquidity event in 2012.If that does not happen, the Fund may participate in a proxy fight.In any event, these two funds allow us to get broad market exposure at a discount to NAV while we wait. The New Ireland Fund (IRL) IRL is a relatively small ($53 million in NAV) closed-end fund whose shares usually trade within a discount range of 9% to 14%.Special Opportunities Fund is part of a group that currently owns almost 13% of IRL’s outstanding shares.Last year, we met with IRL’s management to discuss measures to enhance shareholder value.Since then, the board hired a consultant “to prepare an analysis of discount-narrowing measures, which may be appropriate for the Fund.”We are hopeful for an outcome beneficial to the Fund and all IRL shareholders sometime in 2012. Auction Rate Preferred Shares Over the last two years, we purchased a significant amount of ARPs issued by closed-end funds at 80 to 85% of face value.These securities are extremely safe but have become very hard to sell since the auction market collapsed in early 2008.However, because the Investment Company Act of 1940 requires that two directors be elected by the preferred shareholders as a class, we perceived a chance to use our activist approach to investing to unlock their intrinsic value.Due largely to our proactive approach, we have had favorable developments recently with respect to our three largest ARPs positions. • Blackrock New York Municipal Bond Trust (BQH) – Special Opportunities Fund was a member of a group that purchased 22% of the ARPs at about 85% of face value.Blackrock had previously made some efforts to redeem the ARPs issued by many of its closed-end funds.Progress then slowed.When Blackrock refused to allow us to nominate a director to represent the preferred shareholders, we sued the BQH board in Delaware Chancery Court.Two months later, we reached a settlement in which Blackrock committed to nominate a candidate of our choice to the board in 2012 if the ARPs have not been redeemed.In October 2011, all of our ARPs were redeemed. 3 Special Opportunities Fund, Inc. • Federated Premier Intermediate Municipal Income Fund (FPT) – We nominated a director who would commit to explore measures to provide liquidity for the holders of ARPs.In December 2011, FPT conducted a self-tender offer for up to 100% of its ARPs at 96% of their liquidation value.We tendered our shares and booked a nice profit. • Invesco Quality Municipal Investment Trust (IQT) – As with FPT, we nominated a director and entered into discussions with management about providing liquidity for holders of the ARPs.We then agreed to withdraw our nomination because we felt management was acting in good faith to address the problem.On December 7, 2011, IQT announced that it would redeem a portion of its outstanding ARPs in the first quarter of 2012 at their liquidation value.That redemption recently took place.We are optimistic that all of our ARPs will ultimately be redeemed. Diamond Hill Financial Trends Fund (DHFT) This is a good illustration of how we seek to execute our opportunistic activist investment philosophy.DHFT is a small $40 million closed-end fund that invests in the securities of financial services companies.Its top five holdings, Wells Fargo, JP Morgan, Assured Guarantee, U.S. Bancorp and PNC — represent almost 30% of its net asset value. DHFT began its existence in 1989 as the Southeastern Thrift and Bank Fund.Its name was later changed to John Hancock Financial Trends Fund.In September 2007, Diamond Hill replaced John Hancock as the manager and the name changed again.While the discount for DHFT has often been wide, we avoided making an investment because of a quirk in its corporate governance.Unlike most closed-end funds, DHFT’s shares were listed on NASDAQ which did not require closed-end funds to hold an annual meeting.And, to the best of our knowledge, DHFT never held one.Therefore, it would have been very difficult to bring sufficient pressure to bear on management and the board to take measures to address the discount. Finally, in 2011, NASDAQ changed its rules and now requires all listed companies to hold an annual shareholder meeting.With that impediment removed, we began to rapidly accumulate shares at about a 15% discount late in the third quarter.We became even more aggressive just before we had to make a public filing with the result that our filing group now owns almost 15% of DHFT’s shares.The current discount is about 10%.We have contacted management and the board to discuss the discount and we are optimistic that they will be responsive.If that does not happen, we have several options to press our case, given the fund’s small size. SPACs SPACs or blank check companies make up a large portion of our portfolio.These misunderstood investments are probably the safest equity investments around 4 Special Opportunities Fund, Inc. because the money raised in the IPO is held in a trust account.In addition, there is upside potential via the “free” warrants we receive in the IPO.We think we can earn an average of between 5% and 15% per annum on our entire portfolio of SPACs with virtually no risk to our principal.Thus far, there has been little news from the latest batch of SPACs.However, a number of them are slated to terminate in 2012 unless they consummate a transaction so we expect to see some announcements of proposed transactions in the first half of this year. New Opportunities The pipeline for future alpha generating investments is robust.The Fund has been accumulating stock in several closed-end funds that are trading at double-digit discounts and are good targets for activism because their performance has been very poor.It takes time to accumulate a large enough position to begin a campaign to unlock value but we hope to pick up the pace after completion of the planned rights offering.As yet, we have not publicly disclosed any of these potential targets but we are confident that some or all of them will ultimately provide the Fund with true alpha, i.e., unleveraged risk-adjusted outperformance. In addition, we have been building a position in one operating company that is trading at a significant discount to cash and has recently taken steps to maximize shareholder value.Finally, we, along with our affiliates, have accumulated a meaningful stake in a financial company that is trading for less than half of its intrinsic value due to potential legal problems.We have met with management and feel that the problems can be resolved over time and that the depressed stock price more than compensates for them.We expect to “go public” on both of these investments eventually and will likely have more to say about them in future letters. In conclusion, we do not believe there is a holy grail of investment success.Nothing works all the time.To us, investing is like running a marathon.In both cases, it is important to have a long term plan that is unlikely to lead to catastrophic losses when things go wrong from time to time, as inevitably happens.Our long term strategy is to stay within striking distance of the market when it moves up and to pass it when it falters.By avoiding market calls and investment fads, and by executing our value activist strategy in a disciplined fashion, we will try hard to provide shareholders of Special Opportunities Fund with superior long term risk-adjusted performance. Sincerely yours, Phillip Goldstein Chairman 5 Special Opportunities Fund, Inc. Performance at a glance (unaudited) Average annual total returns for common stock for the periods ended 12/31/11 Net asset value returns 1 year Since 1/25/10 5 years* 10 years* Special Opportunities Fund, Inc. 0.85% 8.19% 4.80% 5.12% Market price returns Special Opportunities Fund, Inc. 1.89% 7.02% 5.60% 5.96% Index returns S&P 500 Index 2.11% 9.59% -0.25% 2.92% Share price as of 12/31/11 Net asset value Market price Past performance does not predict future performance.The return and value of an investment will fluctuate so that an investor’s share, when sold, may be worth more or less than their original cost.The Fund’s common stock net asset value (“NAV”) return assumes, for illustration only, that dividends and other distributions, if any, were reinvested at the NAV on payable dates for dividends and other distributions payable through December 31, 2009 and reinvested at the NAV on the ex-dividend date for dividends and other distributions payable after December 31, 2009.The Fund’s common stock market price returns assume that all dividends and other distributions, if any, were reinvested at prices obtained under the Fund’s Dividend Reinvestment Plan (which was terminated on January 1, 2010) for dividends and other distributions payable through December 31, 2009 and reinvested at the lower of the NAV or the closing market price on the ex-dividend date for dividends and other distributions payable after December 31, 2009. NAV and market price returns for the period of less than one year have not been annualized.Returns do not reflect the deduction of taxes that a shareholder could pay on Fund dividends and other distributions, if any, or the sale of Fund shares. * The Fund’s investment objective and investment adviser have changed.See Note 1 of the Notes to financial statements for more information about the change in investment objective and see Note 2 of the Notes to financial statements for more information about the change in investment adviser.On January 25, 2010, the Fund began investing using its new investment objective, therefore, performance prior to that date is not relevant. The S&P 500 Index is a capital weighted, unmanaged index that represents the aggregate market value of the common equity of 500 stocks primarily traded on the New York Stock Exchange. 6 Special Opportunities Fund, Inc. Portfolio composition as of 12/31/11(1) Value Percent Investment Companies $ % Common Stocks Corporate Bonds Money Market Funds Structured Life Settlement Notes Warrants Total Investments $ % Liabilities in Excess of Other Assets ) ) Total Net Assets $ % As a percentage of net assets. 7 Special Opportunities Fund, Inc. Portfolio of investments—December 31, 2011 Shares Value INVESTMENT COMPANIES—67.02% Closed-End Funds—51.66% Adams Express Company $ Alpine Global Premier Properties Fund American Strategic Income Portfolio III Bancroft Fund, Ltd. BlackRock Credit Allocation Income Trust IV Boulder Growth & Income Fund, Inc. Boulder Total Return Fund, Inc. Diamond Hill Financial Trends Fund, Inc. Dividend & Income Fund, Inc. DWS RREEF Real Estate Fund, Inc. (a)(c)(f)(g) DWS RREEF Real Estate Fund II, Inc. (a)(c)(f)(g) Eaton Vance Risk Managed Diversified Equity Income Fund Federated Enhanced Treasury Income Fund First Opportunity Fund, Inc. (a) Firsthand Technology Value Fund, Inc. (a) The GDL Fund The Greater China Fund, Inc. JF China Region Fund, Inc. Liberty All-Star Equity Fund, Inc. Liberty All-Star Growth Fund, Inc. Macquarie Global Infrastructure Total Return Fund, Inc. Morgan Stanley Asia Pacific Fund, Inc. Neuberger Berman Real Estate Securities Income Fund, Inc. The New Ireland Fund, Inc. Royce Focus Trust, Inc. Royce Micro-Cap Trust, Inc. Royce Value Trust, Inc. Shelton Greater China Fund (a) SunAmerica Focused Alpha Growth Fund, Inc. SunAmerica Focused Alpha Large-Cap Fund, Inc. Tri-Continental Corporation TS&W/Claymore Tax-Advantaged Balanced Fund The Zweig Total Return Fund, Inc. Auction Rate Preferred Securities—13.24% (b)(c) BlackRock California Municipal 2018 Term Trust - Series M7, 0.152% BlackRock Municipal 2018 Term Trust - Series W7, 0.168% 8 Special Opportunities Fund, Inc.­ Portfolio of investments—December 31, 2011 Shares Value INVESTMENT COMPANIES—(continued) Auction Rate Preferred Securities—(continued) BlackRock Municipal Bond Trust - Series R7, 0.152% 75 $ BlackRock Municipal Bond Trust - Series T7, 0.183% 75 BlackRock Municipal Income Quality Trust - Series F7, 0.220% 60 BlackRock MuniHoldings Fund, Inc. - Series C, 1.316% 25 BlackRock MuniHoldings Fund II, Inc. - Series A, 0.183% 50 Invesco Quality Municipal Investment Trust - Series A, 0.033% 53 MFS High Yield Municipal Trust - Series F, 0.152% 1 Western Asset Premier Bond Fund - Series M, 0.060% 6 Business Development Company—2.12% Capital Southwest Corporation Equus Total Return, Inc. (a) MVC Capital, Inc. Total Investment Companies (Cost $69,413,003) COMMON STOCKS—27.84% Life Insurance—0.23% Imperial Holdings, Inc. (a) Oil and Gas Field Exploration Services—0.03% Zion Oil & Gas, Inc. (a) Pharmaceuticals Preparations—0.60% Myrexis, Inc. (a) Real Estate Investment Trusts—1.53% American Realty Capital Properties, Inc. Gyrodyne Company of America, Inc. (a) Special Purpose Acquisition Vehicle—25.45% Australia Acquisition Corporation (a) Azteca Acquisition Corporation (a) Blue Wolf Mongolia Holdings Corporation (a) Cazador Acquisition Corporation, Ltd. (a) China Growth Equity Investment, Ltd. (a) China VantagePoint Acquisition Company (a)(i) Empeiria Acquisition Corp. (a) 9 Special Opportunities Fund, Inc. Portfolio of investments—December 31, 2011 Shares Value COMMON STOCKS—(continued) Special Purpose Acquisition Vehicle—(continued) FlatWorld Acquisition Corporation (a)(h) $ Global Cornerstone Holdings, Ltd. (a)(h) Global Eagle Acquisition Corporation (a) Hicks Acquisition Company II, Inc. (a) JWC Acquisition Corporation (a) L&L Acquisition Corporation (a) Lone Oak Acquisition Corporation (a) Nautilus Marine Acquisition Corporation (a) Prime Acquisition Corporation (a) RLJ Acquisition, Inc. (a) SCG Financial Acquisition Corporation (a) Selway Capital Acquisition Corp. (a) Universal Business Payment Solutions Acquisition Corporation (a) Total Common Stocks (Cost $29,288,892) Principal Amount CORPORATE BONDS—4.22% Washington Mutual, Inc. 0.000%, 09/17/2012 (d) $ 5.250%, 09/15/2017 (d) Total Corporate Bonds (Cost $4,458,185) STRUCTURED LIFE SETTLEMENT NOTES—0.82% Cedar Lane Series A-2 Notes (c)(f) Total Structured Life Settlement Notes (Cost $876,583) Shares WARRANTS—0.72% Australia Acquisition Corporation Expiration: October 2015 Exercise Price: $11.50 (a) Azteca Acquisition Corporation Expiration: April 2018 Exercise Price: $12.50 (a) 10 Special Opportunities Fund, Inc. Portfolio of investments—December 31, 2011 Shares Value WARRANTS—(continued) Blue Wolf Mongolia Holdings Corporation Expiration: July 2016 Exercise Price: $12.00 (a) $ Cazador Acquisition Corporation, Ltd. Expiration: October 2015 Exercise Price: $7.50 (a) China Growth Equity Investment, Ltd. Expiration: February 2013 Exercise Price: $12.00 (a) Empeiria Acquisition Corporation Expiration: December 2017 Exercise Price: $11.50 (a) FlatWorld Acquisition Corporation Expiration: September 2012 Exercise Price: $11.00 (a) Hicks Acquisition Company II, Inc. Expiration: July 2017 Exercise Price: $12.00 (a) JWC Acquisition Corporation Expiration: November 2015 Exercise Price: $11.50 (a) L&L Acquisition Corporation Expiration: November 2015 Exercise Price: $11.50 (a) Lone Oak Acquisition Corporation Expiration: March 2016 Exercise Price: $5.00 (a) Nautilus Marine Acquisition Corporation Expiration: July 2016 Exercise Price: $11.50 (a) Prime Acquisition Corporation Expiration: March 2016 Exercise Price: $7.50 (a) RLJ Acquisition, Inc. Expiration: February 2016 Exercise Price: $12.00 (a) SCG Financial Acquisition Corporation Expiration: May 2016 Exercise Price: $11.50 (a) Selway Cap Acquisition Corporation Expiration: November 2016 Exercise Price: $0.75 (a) 11 Special Opportunities Fund, Inc.­ Portfolio of investments—December 31, 2011 Shares Value WARRANTS—(continued) Universal Business Payment Solutions Acquisition Corporation Expiration: May 2017 Exercise Price: $6.90 (a) $ Zion Oil & Gas, Inc. Expiration: August 2012 Exercise Price: $3.50 (a) Total Warrants (Cost $933,314) MONEY MARKET FUNDS—3.60% Fidelity Institutional Government Portfolio - Class I, 0.01% (e) Fidelity Institutional Tax-Exempt Portfolio - Class I, 0.01% (e) Total Money Market Funds (Cost $3,852,469) Total Investments (Cost $108,822,446)—104.22% Liabilities in Excess of Other Assets—(4.22)% ) TOTAL NET ASSETS—100.00% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) The coupon rates shown represent the rates at December 31, 2011. (c) Fair valued securities.The total market value of these securities was $15,065,966, representing 14.10% of net assets. (d) Default or other conditions exist and security is not presently accruing income. (e) The rate shown represents the 7-day yield at December 31, 2011. (f) Illiquid security.The total market value of these securities was $917,216 representing 0.86% of net assets. (g) Security currently undergoing a full liquidation with all proceeds paid out to shareholders. (h) Each unit consists of one share of common stock and one warrant. (i) Each unit consists of one share of common stock, one half of a non-transferrable warrant and one half of a transferrable warrant. 12 (This Page Intentionally Left Blank.) 13 Special Opportunities Fund, Inc. Statement of assets and liabilities—December 31, 2011 Assets: Investments, at value (cost—$108,822,446) $ Cash Dividends and interest receivable Receivable for investments sold Other assets Total assets Liabilities: Payable for investments purchased Distributions payable Payable to Adviser Accrued expenses and other liabilities Total liabilities Net assets applicable to common shareholders $ Net assets applicable to common shareholders: Common stock—$0.001 par value per common share; 199,995,800 shares authorized; 6,676,450 shares issued and outstanding, 13,951,913 shares held in treasury $ Cost of shares held in treasury ) Accumulated undistributed net investment income — Accumulated net realized gain from investment activities Net unrealized appreciation of investments Net assets applicable to common shareholders $ Net asset value per common share ($106,863,592 applicable to 6,676,450 common shares outstanding) $ The accompanying notes are an integral part of these financial statements. 14 Special Opportunities Fund, Inc. Statement of operations For the year ended December 31, 2011 Investment income: Dividends $ Interest Total investment income Expenses: Investment advisory fees Professional fees and expenses Directors’ fees and expenses Administration fees and expenses Compliance fees and expenses Accounting fees and expenses Insurance fees Stock exchange listing fees Reports and notices to shareholders Custody fees and expenses Transfer agency fees and expenses Other expenses Total expenses Net investment income Net realized and unrealized gains (losses) from investment activities: Net realized gains from: Investments Distributions received from investment companies Net change in unrealized depreciation of investments ) Net realized and unrealized losses from investment activities ) Net increase in net assets applicable to common shareholders resulting from operations $ The accompanying notes are an integral part of these financial statements. 15 Special Opportunities Fund, Inc. Statement of cash flows For the year ended December 31, 2011 Cash flows from operating activities: Net increase in net assets applicable to common shareholders $ Adjustments to reconcile net increase in net assets applicable to common shareholders resulting from operations to net cash provided by operating activities: Purchases of investments ) Proceeds from sales of investments Net purchases and sales of short-term investments Amortization and accretion of premium and discount ) Return of capital dividends Decrease in dividends and interest receivable Decrease in receivable for investments sold Increase in other assets ) Increase in payable for investments purchased Increase in payable to Adviser 19 Decrease in payable to directors ) Decrease in accrued expenses and other liabilities ) Net realized gains from investments ) Net change in unrealized depreciation of investments Net cash provided by operating activities Cash flows from financing activities: Cash dividends paid to common shareholders — Net cash used in financing activities — Net change in cash $ Cash: Beginning of year 94 End of year $ The accompanying notes are an integral part of these financial statements. 16 Special Opportunities Fund, Inc.­ Statements of changes in net assets applicable to common shareholders For the For the year ended year ended December 31, 2011 December 31, 2010 From operations: Net investment income $ $ Net realized gains from investments and distributions received from investment companies Net change in unrealized appreciation (depreciation) of investments ) Net increase in net assets resulting from operations Dividends paid to common shareholders from: Net investment income ) ) Net realized gains from investment activities ) — Total dividends and distributions paid to common shareholders ) ) Capital Share Transactions (Note 5): Repurchase of common stock through tender offer — ) Net decrease in net assets from capital share transactions — ) Net decrease in net assets applicable to common shareholders ) ) Net assets applicable to common shareholders: Beginning of year End of year $ $ Accumulated undistributed net investment income $ — $ The accompanying notes are an integral part of these financial statements. 17 Special Opportunities Fund, Inc. Financial highlights Selected data for a share of common stock outstanding throughout each period is presented below: Net asset value, beginning of period Net investment income Net realized and unrealized gains (losses) from investment activities Common share equivalent of dividends and distributions paid to auction preferred shareholders from: Net investment income Net realized gains from investment activities Total dividends and distributions paid to auction preferred shareholders Net increase (decrease) from operations Dividends and distributions paid to common shareholders from: Net investment income Net realized gains from investment activities Total dividends and distributions paid to common shareholders Net asset value, end of period Market value, end of period Total net asset value return(3) Total market price return(4) Ratio to average net assets attributable to common shares: Total expenses, net of fee waivers by investment advisor and administrator including interest expense and fees on floating rate notes Total expenses, before fee waivers by investment advisor and administrator including interest expense and fees on floating rate notes Total expenses, net of fee waivers by investment advisor and administrator excluding interest expense and fees on floating rate notes Net investment income before dividends paid to auction preferred shareholders Dividends paid to auction preferred shareholders from net investment income Net investment income available to common shareholders Supplemental data: Net assets applicable to common shareholders, end of period (000’s) Portfolio turnover Asset coverage per share of auction preferred shares, end of period 18 For the nine For the years ended months ended December 31, December 31, For the years ended March 31, $ ) ) ) — — ) — ) ) — — ) — — — ) $ % % % )% )% )% )% % %(7) %(7) %(5)(6) %(6) % % %(7) %(7) %(5)(6) %(6) % % %(7) %(7) %(5) % % % %(2) %(2) %(5) % % % — — %(5) % % % %(2) %(2) %(5) % % % $ 55
